Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed on 06/28/2022 have been fully considered but they are not persuasive. 

Regarding independent claims 1, 8, and 14:
Applicant submitted that Mani fails to disclose or suggest "identifying, by a guest operating system (OS), a host cloud in which a guest OS operates to manage a plurality of virtualized systems in the host cloud," "instantiating, by the guest OS, information related to an operation of a first application of the plurality of applications," and "updating, by the guest OS, data characterizing performance of the plurality of virtualized systems using the received information," as included in amended claims 1, 8, and 14. See Remarks 8-9. The Examiner respectfully disagrees.

Mani discloses a cloud management system (Fig. 1, element 136) with a fabric controller (Fig. 1, element 140). The Fabric controller is an application (i.e. guest OS) that performs various management functions for the cloud computing environment. The management functions may include managing the workloads within the cloud computing environment, and performing updates to the hardware, host operating systems, virtual machines, guest operating systems, and the applications ([0045-0046]). The Fabric controller would need to identify a cloud environment in order to manage the respective virtual systems (i.e. identifying, by a guest operating system (OS), a host cloud in which a guest OS operates to manage a plurality of virtualized systems in the host cloud).
Mani discloses that within each virtual machine 122, a guest operating system 124 may execute, and that application replicas 126 may execute within the virtual machine 122 ([0041-0042]). (i.e. instantiating, by the guest OS, a plurality of applications at the plurality of virtualized systems in the host cloud).
Furthermore, Mani discloses that input and feedback from applications influence how a management system may implement and verify an update. The feedback and input from the application may allow a more efficient update process and one in which the performance of the application can be verified as the update takes place ([0077]). The operational characteristics of the application and its environment may be evaluated to determine whether or not the update may have been successful. For each replica, the operating system processes may be evaluated for any failures. If failures are present, the critical nature of the failures may be evaluated ([0080-0082]). (i.e. updating, by the guest OS, data characterizing performance of the plurality of virtualized systems using the received information).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 8, 9, 14, and 15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mani et al. (US 20120102481).

Regarding claim 1, Mani discloses a method comprising:
identifying, by a guest operating system (OS), a host cloud in which the guest OS operates to manage a plurality of virtualized systems in the host cloud (Fig. 1, cloud management system 136 may have a fabric controller 140. Fabric controller 140 may be an application that may perform various management functions for the cloud computing environment. The management functions may include managing the workloads within the cloud computing environment, and performing updates to the hardware, host operating systems, virtual machines, guest operating systems, and the applications; [0045-0046]);
instantiating, by the guest OS, a plurality of applications at the plurality of virtualized systems in the host cloud (Within each virtual machine 122, a guest operating system 124 may execute. A single hardware platform 104 may have many different guest operating systems executing in parallel. The application replicas 126 may execute within the virtual machine 122; [0041-0042].
fabric controller 140 may perform various management functions including managing the workloads within the cloud computing environment, and performing updates to the hardware, host operating systems, virtual machines, guest operating systems, and the applications; [0046]);
receiving, by the guest OS, information related to an operation of a first application of the plurality of applications (primary application replica 204 may receive the query in block 214 and may determine update domains in block 216. The update domains may be returned to the fabric controller 202 in block 218 and received in block 220. The fabric controller 202 may send a query for a sequence of update domains in block 222. The sequence query may be received in block 224 and determined in block 226. The update sequence may be returned in block 228 and received in block 230; [0061]); and
updating, by the guest OS, data characterizing performance of the plurality of virtualized systems using the received information (Embodiment 200 illustrates several interactions between a fabric controller 202 and an application during an update process. The interactions may allow input or hints from the application to influence how a management system may implement and verify an update. The feedback and input from the application may allow a more efficient update process and one in which the performance of the application can be verified as the update takes place; [0077].
a query may be received in block 302 from a fabric controller requesting a status from an update. In another situation, the update may have been completed for an update domain in block 304. The operational characteristics of the application and its environment may be evaluated to determine whether or not the update may have been successful. Each application replica may be evaluated in block 306 for the update domain. For each replica, the operating system processes may be evaluated in block 308 for any failures. If failures are present in block 308, the critical nature of the failures may be evaluated in block 310. If the failures are critical in block 310, the update to the replica may be labeled as a failure in block 312; [0080-0082]).

Regarding claim 2, Mani discloses sending a request for the information related to the operation of the first application (Prior to performing the update, the fabric controller 202 may send a query in block 212 to a primary application replica 204. The primary application replica 204 may be an application replica that may respond to administrative queries and may perform administrative functions for the application; [0259-0260]); and
receiving the information related to the operation of the first application responsive to the request (primary application replica 204 may receive the query in block 214 and may determine update domains in block 216. The update domains may be returned to the fabric controller 202 in block 218 and received in block 220. The fabric controller 202 may send a query for a sequence of update domains in block 222. The sequence query may be received in block 224 and determined in block 226. The update sequence may be returned in block 228 and received in block 230; [0061].
Note that all applications reside on the host cloud).	

Regarding claim 8, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 9, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 14, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5, 10-12, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mani in view of Poddar et al. (US 20110161952).

Regarding claim 3, Mani does not expressly disclose identifying a first target cloud; generating a first image of the first application; and causing the first application to be instantiated on the first target cloud using the first image.
In an analogous art, Poddar discloses identifying a first target cloud; generating a first image of the first application; and causing the first application to be instantiated on the first target cloud using the first image (Operation 725 instantiates a particular machine image to public target cloud 760 and private target cloud 780. This results in cloud machine image with guest OS 768 being instantiated on public target cloud 760. In an embodiment, operation 725 also instantiates cloud machine image 782 on private target cloud 780, while in an embodiment cloud machine image 782 is a common backend server utilized by multiple public target clouds. Cloud machine image 782 instantiated and running on private target cloud 780 includes guest operating system 784 which may be a different operating system than the operating system running on the public target cloud. Cloud machine image 782 may also include database server 786 (e.g, IBM DB2.TM. database server, etc.) under which database applications operate. Cloud machine image 782 may also include LDAP (Lightweight Directory Access Protocol) server 788 under which LDAP applications operate; [0076]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add the features taught by Poddar to the system of Mani in order to enable porting of virtual images between different infrastructure clouds or hypervisors supporting different hardware architectures (Poddar; [0054-0055]).

Regarding claim 4, Mani does not expressly disclose identifying a second target cloud; generating a second image of a second application of the plurality of applications; and causing the second application to be instantiated on the second target cloud using the second image.
In an analogous art, Poddar discloses identifying a second target cloud; generating a second image of a second application of the plurality of applications; and causing the second application to be instantiated on the second target cloud using the second image (Operation 725 instantiates a particular machine image to public target cloud 760 and private target cloud 780. This results in cloud machine image with guest OS 768 being instantiated on public target cloud 760. In an embodiment, operation 725 also instantiates cloud machine image 782 on private target cloud 780, while in an embodiment cloud machine image 782 is a common backend server utilized by multiple public target clouds. Cloud machine image 782 instantiated and running on private target cloud 780 includes guest operating system 784 which may be a different operating system than the operating system running on the public target cloud. Cloud machine image 782 may also include database server 786 (e.g, IBM DB2.TM. database server, etc.) under which database applications operate. Cloud machine image 782 may also include LDAP (Lightweight Directory Access Protocol) server 788 under which LDAP applications operate; [0076]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add the features taught by Poddar to the system of Mani in order to enable porting of virtual images between different infrastructure clouds or hypervisors supporting different hardware architectures (Poddar; [0054-0055]).

Regarding claim 5, the combination of Mani and Poddar, particularly Mani discloses receiving information related to the second application (primary application replica 204 may receive the query in block 214 and may determine update domains in block 216. The update domains may be returned to the fabric controller 202 in block 218 and received in block 220. The fabric controller 202 may send a query for a sequence of update domains in block 222. The sequence query may be received in block 224 and determined in block 226. The update sequence may be returned in block 228 and received in block 230; [0061].
Note that all applications reside on the host cloud); and
updating the data related to the operation of the guest operating system using the information related to the second application (the update may be performed by an application operating on the host or within the virtual machine. Some such updates may make modifications to the host or guest operating system, applications associated with the host or guest system, or may perform other changes that may or may not be associated with the application; [0072]).

Regarding claim 10, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 11, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 12, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 17, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 18, the claim is interpreted and rejected for the reasons cited in claim 5.

Claims 6, 13, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mani in view of Cable et al. (US 20110072431).

Regarding claim 6, Mani does not expressly disclose wherein the data associated with the plurality of virtualized systems comprises at least one of duration information or resource consumption data related to the operation of the guest operating system in the host cloud.
In an analogous art, Cable discloses wherein the data associated with the plurality of virtualized systems comprises at least one of duration information or resource consumption data related to the operation of the guest operating system in the host cloud (the hypervisor generally has no knowledge of the guest O/S internals and/or the applications executing therein, unless it has been provided with knowledge of the guest O/S implementation, with which it could inspect it's data structures to extract usage information, the hypervisor similarly has no insight into the individual components/processes that compose the BMI. Accordingly, in accordance with an embodiment, the hypervisor instruments the BMI usage as a form of "black box", i.e. the resources consumed by each image instance are determined macroscopically over the entire image instance and the components running therein. The resources consumed by the individual application components executing in the guest O/S on the hypervisor are not themselves determinable without intrusive changes to either the guest O/S and/or the applications themselves; [0026]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add the features taught by Cable to the system of Mani in order to enable the use telemetric information to ensure that the system is adequately licensed with usage units (Cable; [0009]).

Regarding claim 13, the claim is interpreted and rejected for the reasons cited in claim 6.
Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 6.

Claims 7 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mani in view of Cartales (US 20100269109).

Regarding claim 7, Mani discloses wherein the host cloud is included in a plurality of host clouds (devices 102 that may make up a cloud computing environment; [0032]).
Mani does not expressly disclose wherein identifying the host cloud in which the guest operating system operates comprises: sending to each host cloud of the plurality of host clouds, a request for an identifier for a corresponding host cloud; and receiving a set of identifiers each associated with a corresponding host cloud of the plurality of host clouds, wherein the host cloud in which the guest operating system operates is identified in view of the received set of identifiers.
In an analogous art, Cartales discloses wherein identifying the host cloud in which the guest operating system operates comprises: sending to each host cloud of the plurality of host clouds, a request for an identifier for a corresponding host cloud; and receiving a set of identifiers each associated with a corresponding host cloud of the plurality of host clouds, wherein the host cloud in which the guest operating system operates is identified in view of the received set of identifiers (pool management component 104a executes on a first computing device 100a and requests an identification of a physical host 100 on which to execute a virtual machine 106. The host recommendation service 302 executes on a second computing device 100c and receives the request for the identification of the physical host 100. The analysis engine 306 executes on the second computing device 100c and receives, from the host recommendation service 302, the request for the identification of the physical host 100. The analysis engine 306 retrieves a plurality of metrics including a first metric identifying a current level of load on each of a plurality of physical hosts and including a second metric identifying a level of load on each of the plurality of physical hosts during a time period prior to the current time period. The analysis engine 306 retrieves a plurality of metrics associated with the virtual machine, the plurality of metrics including at least one metric identifying a level of load placed on a physical host by the virtual machine during a time period prior to the current time period. The analysis engine 306 determines a level of priority associated with at least one of the first metric identifying a current level of load on each of the plurality of physical hosts and the second metric identifying a level of load on each of the plurality of physical hosts during a time period prior to the current time period. The analysis engine 306 assigns a score to each of the plurality of physical hosts, responsive to the retrieved pluralities of metrics and to the determined level of priority. The analysis engine 306 transmits, to the host recommendation service 302, an identification of one of the plurality of physical hosts 100 on which to execute the virtual machine; [0053]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add the features taught by Cartales to the system of Mani in order to optimize placement of virtual machine and hence improve management of workload levels for multiple physical hosts (Cartales; [0003]).

Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamer (US 8595714), “User Controlled Environment Updates In Server Cluster.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413